RENDERED: OCTOBER 30, 2020; 10:00 A.M.
                        NOT TO BE PUBLISHED

                Commonwealth of Kentucky
                           Court of Appeals
                              NO. 2019-CA-1017-MR

SIDNEY WILLIAMS                                                       APPELLANT


                  APPEAL FROM FAYETTE CIRCUIT COURT
v.                HONORABLE THOMAS L. TRAVIS, JUDGE
                         ACTION NO. 11-CR-00618


COMMONWEALTH OF KENTUCKY                                                APPELLEE


                                    OPINION
                                   AFFIRMING

                                   ** ** ** ** **

BEFORE: CALDWELL, MAZE, AND MCNEILL, JUDGES.

CALDWELL, JUDGE: Sidney Williams was found guilty of manslaughter in the

first degree for the shooting death of his acquaintance, Victor Martin, and for other

charges associated with the crime and its aftermath. His convictions and total

sentence of thirty-five (35) years’ imprisonment were affirmed by the Kentucky

Supreme Court in 2014 (No. 2013-SC-000264-MR).

             In 2015, Williams filed a motion seeking relief from his conviction

under Kentucky Rule of Criminal Procedure (RCr) 11.42, wherein he alleged
ineffective assistance of counsel, arguing appointed counsel at trial was ineffective,

in part, for failing to object to the form of a self-defense instruction. That motion

was denied, and the denial affirmed by this Court in an unpublished Opinion in

2017 (No. 2016-CA-000434-MR).1

               Regardless of having previously filed a motion pursuant to RCr 11.42,

once notified by this Court in the previous post-conviction Opinion that the faulty

instruction was a trial court error, and not a matter of ineffective assistance of

counsel, Williams filed a successive motion in 2018. In this successive motion,

Williams alleged that his post-conviction counsel had been ineffective for not

alleging his appellate counsel had been ineffective in not raising as error the failure

of the trial court to properly instruct the jury on self-protection. The circuit court

denied the successive motion, and Williams has appealed. In denying, the circuit

court found that Williams had previously litigated an RCr 11.42 motion in this

matter and “a movant must raise ineffective assistance claims in an initial-review

collateral proceeding.” As this filing was a successive action, the circuit court


1
   “The record reflects defense counsel not only made a general objection to the instructions
following the private conference with the court and the Commonwealth, but had also proffered
its own instructions which did not contain the [Commonwealth v. Hager, 41 S.W.3d 828 (Ky.
2001)] error. The instructions submitted by the defense contain a standalone ‘Instruction No.
3A’ on self-protection which precedes the substantive homicide instructions—the same practice
which the Kentucky Supreme Court later found acceptable in Gribbins [v. Commonwealth, 483
S.W.3d 370 (Ky. 2016)]. However, the circuit court declined to use these defense instructions.
Thus, the issue is one of trial court error, not that of counsel, and so should have been brought on
direct appeal.” Williams v. Commonwealth, No. 2016-CA-000434-MR, 2017 WL 2392513, at
*3 (Ky. App. Jun. 2, 2017).

                                                -2-
denied same without an evidentiary hearing, finding that “the Motion may be

summarily overruled and effectively decided simply based upon a review of the

record and applicable case law, an evidentiary hearing is unnecessary, and

Williams’ request for such hearing is denied.”

                            STANDARD OF REVIEW

             A convicted person, after an unsuccessful direct appeal, may

collaterally attack his conviction via a post-conviction action.

                     It is again necessary to set out the standard of
             review for claims raised in a collateral attack pursuant to
             RCr 11.42, alleging ineffective assistance of counsel at
             the trial. Such a motion is limited to the issues that were
             not and could not be raised on direct appeal. An issue
             raised and rejected on direct appeal may not be
             reconsidered in these proceedings by simply claiming
             that it amounts to ineffective assistance of counsel.
             Haight v. Commonwealth, Ky., 41 S.W.3d 436 (2001),
             citing Sanborn v. Commonwealth, Ky., 975 S.W.2d 905
             (1998).

                    The standards which measure ineffective
             assistance of counsel have been set out in Strickland v.
             Washington, 466 U.S. 668, 104 S. Ct. 2052, 80 L. Ed. 2d
674 (1984); accord Gall v. Commonwealth, Ky., 702
S.W.2d 37 (1985). In order to be ineffective, the
             performance of defense counsel must be below the
             objective standard of reasonableness and so prejudicial as
             to deprive a defendant of a fair trial and a reasonable
             result. Strickland, supra. It must be demonstrated that,
             absent the errors by trial counsel, there is a reasonable
             probability that the jury would have reached a different
             result. See Norton v. Commonwealth, Ky., 63 S.W.3d
175 (2001). The purpose of RCr 11.42 is to provide a
             forum for known grievances, not to provide an

                                         -3-
             opportunity to research for grievances. Gilliam v.
             Commonwealth, Ky., 652 S.W.2d 856 (1983); Haight,
             supra.

Hodge v. Commonwealth, 116 S.W.3d 463, 467-68 (Ky. 2003), overruled on other

grounds by Leonard v. Commonwealth, 279 S.W.3d 151 (Ky. 2009).

                                     ANALYSIS

             As outlined above, Williams has already filed and appealed

unsuccessfully an order pursuant to an RCr 11.42 motion concerning this

conviction. Successive RCr 11.42 motions that raise issues which should have

been known at the time of the filing of the previous motion are not permitted.

             In general, RCr 11.42 gives a person under sentence one,
             and only one, opportunity to “state all grounds for
             holding the sentence invalid.” RCr 11.42(3). Generally,
             a second such motion is not allowed. Gross v.
             Commonwealth, 648 S.W.2d 853, 856 (Ky. 1983)
             (describing Kentucky’s “organized and complete” set of
             procedures “for attacking the final judgment of a trial
             court in a criminal case”); McQueen v. Commonwealth,
             949 S.W.2d 70 (Ky. 1997) (affirming the denial of a
             successive RCr 11.42 motion).

McDaniel v. Commonwealth, 495 S.W.3d 115, 121 (Ky. 2016) (emphasis added).

             Williams entreats us in his brief to consider his allegations of

ineffective assistance of appellate counsel in failing to raise the alleged

instructional error, but we cannot ignore the fact that he had filed previously an

RCr 11.42 motion without alleging appellate ineffective assistance. We are subject

to uphold the interpretation of the law by our Kentucky Supreme Court:

                                          -4-
              “[T]his Court is bound by established precedents of the
              Kentucky Supreme Court. [Supreme Court Rule (SCR)]
              1.030(8)(a). The Court of Appeals cannot overrule the
              established precedent set by the Supreme Court or its
              predecessor court.” Smith v. Vilvarajah, 57 S.W.3d 839,
              841 (Ky. App. 2000) (citing Special Fund v. Francis, 708
S.W.2d 641, 642 (Ky. 1986)).

Power v. Commonwealth, 563 S.W.3d 97, 98 (Ky. App. 2018).2

              Finally, the Kentucky Supreme Court made it abundantly clear in

Hollon v. Commonwealth, 334 S.W.3d 431 (Ky. 2010), as pointed out in Sanders

v. Commonwealth, 339 S.W.3d 427, 435 (Ky. 2011):

                     We directly addressed the issue of ineffective
              assistance of RCr 11.42 counsel in Hollon, wherein we
              stated “[f]or further clarity, we additionally emphasize
              that [ineffective assistance of appellate counsel] claims
              are limited to counsel’s performance on direct appeal;
              there is no counterpart for counsel’s performance on RCr
              11.42 motions or other requests for postconviction
              relief.” [Hollon, 334 S.W.3d] at 437.

              In addition, Williams’ motion is untimely. RCr 11.42(10) requires

such motions to be filed within three years of the finality of the conviction.

Williams’ conviction was affirmed by the Kentucky Supreme Court in an Opinion

which became final on November 13, 2014, and this present successive action was

filed on September 13, 2018.




2
  SCR 1.030(8)(a) provides: “The Court of Appeals is bound by and shall follow applicable
precedents established in the opinions of the Supreme Court and its predecessor court.”

                                             -5-
             For all of the foregoing reasons, we affirm the circuit court’s order

denying relief.

             ALL CONCUR.



BRIEFS FOR APPELLANT:                      BRIEF FOR APPELLEE:

Rebecca Ballard DiLoreto                   Daniel Cameron
Lexington, Kentucky                        Attorney General of Kentucky

                                           Courtney J. Hightower
                                           Assistant Attorney General
                                           Frankfort, Kentucky




                                         -6-